Civil action for libel.
Decision on former appeal is reported in 209 N.C. 741, 184 S.E. 489. *Page 820 
The allegations and evidence are sufficiently stated there. A repetition of them is unnecessary here. On the retrial below the jury answered these issues in the affirmative: "(1) Did the defendant publish of and concerning the plaintiff the article as alleged in the complaint? (2) If so, was it true?" Other issues were not answered.
From judgment thereupon for defendants, plaintiff appealed to the Supreme Court, and assigns error.
The record on this appeal shows that the case has been properly submitted to the jury in accordance with the decision on former appeal. We have given careful consideration to all of plaintiff's assignments of error, and find
No error.